UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 15, 2010 NATURE’S CALL BRANDS, INC. (Exact name of registrant as specified in its charter) Nevada 333-163077 27-1269503 (State or Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 346 Lazard Avenue, Mount Royal, QCH3R 1P3 (Address and telephone number of principal executive office) Registrant’s telephone number, including area code:514.337.5252 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d -2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 15, 2010, Andrian Burenta, Inga Cebanu and Pavel Krykov resigned from our board of directors.The resignations were not the result of any disagreement between each of Andrian Burenta, Inga Cebanu and PavelKrykov and our company’s policies or procedures. RobbieManis is now our sole director and officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATURE’S CALL BRANDS, INC. Per:/s/ Robbie Manis Robbie Manis President, Chief Executive Officer, Secretary, Treasurer and Director September 15, 2010
